Case 2:19-cv-00115-JRG Document 114 Filed 03/27/20 Page 1 of 5 PageID #: 4226



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

SEVEN NETWORKS, LLC,                             §
                                                 §
                                                 §     CIVIL ACTION NO. 2:19-CV-00115-JRG
                Plaintiff,                       §
                                                 §
v.                                               §
                                                 §
APPLE INC,                                       §
                                                 §
                Defendant.                       §


                                             ORDER
       Before the Court is the parties’ Joint Motion to Amend the Docket Control Order (the

“Motion”). (Dkt. No. 113.) In the Motion, the parties request a 45 day extension in light of the

global health crisis related to the novel coronavirus (“COVID-19”) pandemic. (Id. at 1.) The

parties note that in light of the pandemic and associated shelter-in-place orders, the parties are

having difficulty conducting depositions and reviewing source code. (Id. at 5-7.) The Court urges

that the parties explore conducting electronic depositions, noting that nothing precludes the parties

from requesting relief to reconduct depositions in a more favorable format at a later date.

       Having considered the Motion, the Court is of the opinion that it should be and hereby is

GRANTED. It is therefore ORDERED that the below schedule of deadlines is in effect until

further order of this Court.


      PREVIOUS                   NEW                                     EVENT
      DEADLINE                 DEADLINE

  September 14, 2020      November 2, 2020           *Jury Selection – 9:00 a.m. in Marshall, Texas
Case 2:19-cv-00115-JRG Document 114 Filed 03/27/20 Page 2 of 5 PageID #: 4227




  August 10, 2020   September 24, 2020       *Pretrial Conference – 9:00 a.m. in Marshall,
                                             Texas before Judge Rodney Gilstrap

  August 3, 2020    September 17, 2020       *Notify Deputy Clerk in Charge regarding the
                                             date and time by which juror questionnaires shall
                                             be presented to accompany by jury summons if
                                             the Parties desire to avail themselves the benefit
                                             of using juror questionnaires1


  August 3, 2020    September 17, 2020       *Notify Court of Agreements Reached During
                                             Meet and Confer

                                             The parties are ordered to meet and confer on any
                                             outstanding objections or motions in limine. The
                                             parties shall advise the Court of any agreements
                                             reached no later than 1:00 p.m. three (3) business
                                             days before the pretrial conference.


  August 3, 2020    September 17, 2020       *File Joint Pretrial Order, Joint Proposed Jury
                                             Instructions, Joint Proposed Verdict Form,
                                             Responses to Motions in Limine, Updated
                                             Exhibit Lists, Updated Witness Lists, and
                                             Updated Deposition Designations




  July 27, 2020     September 10, 2020       *File Notice of Request for Daily Transcript or
                                             Real Time Reporting.


                                             If a daily transcript or real time reporting of court
                                             proceedings is requested for trial, the party or
                                             parties making said request shall file a notice
                                             with the Court and e-mail the Court Reporter,
                                                    Shelly Holmes,            at
                                             shelly_holmes@txed.uscourts.gov.




                                         2
Case 2:19-cv-00115-JRG Document 114 Filed 03/27/20 Page 3 of 5 PageID #: 4228




  July 21, 2020    September 3, 2020       File Motions in Limine


                                           The parties shall limit their motions in limine to
                                           issues that if improperly introduced at trial would
                                           be so prejudicial that the Court could not
                                           alleviate the prejudice by giving appropriate
                                           instructions to the jury.


  July 21, 2020    September 3, 2020       Serve Objections         to    Rebuttal     Pretrial
                                           Disclosures

  July 9, 2020     August 24, 2020         Serve Objections to Pretrial Disclosures; and
                                           Serve Rebuttal Pretrial Disclosures

  June 29, 2020    August 13, 2020         Serve Pretrial Disclosures (Witness List,
                                           Deposition Designations, and Exhibit List) by
                                           the Party with the Burden of Proof

  June 22, 2020    August 6, 2020          *Response to Dispositive Motions (including
                                           Daubert Motions). Responses to dispositive
                                           motions that were filed prior to the dispositive
                                           motion deadline, including Daubert Motions,
                                           shall be due in accordance with Local Rule CV-
                                           7(e), not to exceed the deadline as set forth in this
                                           Docket Control Order.2 Motions for Summary
                                           Judgment shall comply with Local Rule CV-56.


  June 8, 2020     July 23, 2020           *File Motions to Strike Expert Testimony
                                           (including Daubert      Motions)


                                           No motion to strike expert testimony (including
                                           a Daubert motion) may be filed after this date
                                           without leave of the Court.




                                       3
Case 2:19-cv-00115-JRG Document 114 Filed 03/27/20 Page 4 of 5 PageID #: 4229




  June 8, 2020       July 23, 2020         *File Dispositive Motions


                                           No dispositive motion may be filed after this date
                                           without leave of the Court.


                                           Motions shall comply with Local Rule CV-56
                                           and Local Rule CV-7. Motions to extend page
                                           limits will only be granted in exceptional
                                           circumstances.    Exceptional  circumstances
                                           require more than agreement among the parties.
  June 8, 2020       July 23, 2020         Deadline to Complete Expert Discovery

  May 18, 2020       July 2, 2020          Serve Disclosures        for    Rebuttal    Expert
                                           Witnesses

  April 24, 2020     June 8, 2020          Serve Disclosures for Expert Witnesses by the
                                           Party with the Burden of Proof

  April 17, 2020     June 1, 2020          Deadline to Complete Fact Discovery and File
                                           Motions to Compel Discovery

  June 25, 2020      August 10, 2020       Deadline to Complete Mediation

                                           The parties are responsible for ensuring that a
                                           mediation report is filed no later than 5 days after
                                           the conclusion of mediation.

  14 days after                            Final Election of Asserted Prior Art
  service of Final
  Election of
  Asserted Claims

  14 days after                            Deadline for Parties to file Stipulation as to
  Final Election                           Representative Products
  of Asserted
  Claims

  April 6, 2020      May 21, 2020          Comply with P.R. 3-7 (Opinion of Counsel
                                           Defenses)




                                       4
  .

Case 2:19-cv-00115-JRG Document 114 Filed 03/27/20 Page 5 of 5 PageID #: 4230




  7 days after                              Final Election of Asserted Claims
  Claim
  Construction
  Order



      So ORDERED and SIGNED this 27th day of March, 2020.




                                                ____________________________________
                                                RODNEY GILSTRAP
                                                UNITED STATES DISTRICT JUDGE




                                        5
